UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4221


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREW JOHNSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00019-WO-1)


Submitted:   August 3, 2010                 Decided:   August 12, 2010


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, John W. Stone, Jr., First Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andrew Johnson, Jr., appeals his 151 month sentence

for   one    count    of     bank   robbery          in     violation          of    18    U.S.C.

§ 2113(a) (2006).       For the reasons that follow, we affirm.

             Johnson, who had been recently released from a 17 year

federal     bank    robbery    sentence         at    the     time       he    committed      the

instant     offense,       argues    on     appeal          that     his        sentence      was

unreasonable and not in accord with 18 U.S.C. § 3553(a) (2006).

We disagree.

             A    sentence    is    reviewed         for    reasonableness            under    an

abuse of discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007).        This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                     Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

After determining whether the district court properly calculated

the defendant’s advisory Guideline range, this court must decide

whether     the    district    court      considered          the    § 3553(a)            factors,

analyzed      the     arguments        presented            by      the        parties,       and

sufficiently explained the selected sentence.                            Lynn, 592 F.3d at

575-76;     see     United    States       v.        Carter,       564        F.3d   325,     330

(4th Cir. 2009)        (holding        that,          while      the          “individualized

assessment need not be elaborate or lengthy, . . . it must

provide a rationale tailored to the particular case . . . and

[be] adequate to permit meaningful appellate review”).                                Properly

                                            2
preserved claims of procedural error are subject to harmless

error review.       Lynn, 592 F.3d at 576.

            This      court      next      “consider[s]           the      substantive

reasonableness of the sentence imposed.”                  Gall, 552 U.S. at 51.

At this stage, the court “take[s] into account the totality of

the circumstances, including the extent of any variance from the

Guidelines   range.”       Id.      “If        the   district     court    decides      to

impose a sentence outside the Guidelines range, it must ensure

that its justification supports ‘the degree of the variance.’”

United States v. Evans, 526 F.3d 155, 161 (4th Cir.), cert.

denied, 129 S. Ct. 476 (2008) (quoting Gall, 552 U.S. at 51).

            Johnson     claims     that        the    district     court       erred    in

treating him as a “de facto” career offender, and applying the

Guidelines range that would apply if the Guidelines considered

him a career offender.             This court has recently held that a

district    court    may   treat    a   defendant        as   a   de     facto    career

criminal in a factual context similar to Johnson’s.                        See United

States v. Myers, 589 F.3d 117, 126 (4th Cir. 2009) (affirming de

facto career criminal designation for defendant with multiple

past   convictions      that   were     not      calculated       towards       criminal

history    category     because     they       were    committed        prior    to    the

defendant serving a lengthy prison sentence).                     Here, Johnson had

similarly    been     released      from        prison    following        a     lengthy

sentence, and as a result, his numerous past convictions were

                                           3
not counted towards his criminal history category.                     See U.S.

Sentencing Guidelines Manual § 4B1.3(a)(1) (2009).                   We find the

district court did not err in departing to a career criminal

Guidelines range.

            Johnson      further     challenges         the     sentence      as

substantively unreasonable because he claims it is more severe

than necessary under § 3553(a).            We have reviewed the record,

and find that the district court considered Johnson’s arguments,

offered a thorough explanation for its sentence, and imposed a

sentence    that,      although    above    the    Guidelines,         was   not

unreasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in   the     materials

before   the   court   and    argument   would    not   aid    the    decisional

process.

                                                                        AFFIRMED




                                     4